The proposed amendment is not being entered as it does not place the claims in condition for allowance, nor does it reduce or simplify the issues.  The secondary reference that is relied upon the for phosphorus content, Takamido et al., teaches that the phosphorus is introduced as an emulsifier (paragraph 90) that can be added in any stage of either the core or shell formation.
	Furthermore the primary reference, Wikita et all., teach that the polysiloxane component in the graft copolymer is prepared in the presence of an emulsifier (paragraph 115) such that the skilled artisan would have been motivated to use the phosphorus containing emulsifier as found in Takamido et al. in the preparation of the polysiloxane component in Wikita et al.  From this the skilled artisan would have found the newly proposed limitation to have been obvious.

/MARGARET G MOORE/Primary Examiner, Art Unit 1765